Title: From James Madison to Edward Thornton, 5 August 1803
From: Madison, James
To: Thornton, Edward


Sir.
Department of State August 5th. 1803
Information has just been received that Capt. Douglas commanding the British Ship of War Boston, has undertaken to impress two Seamen, from an American Vessel shortly after she had proceeded to sea from the Port of Norfolk. The fact is regularly attested by a deposition of which a copy is inclosed, and from which it appears that one of the seamen is still detained on board the Boston; the other the Deponent, having made his escape by swimming ashore on the return of the British Ship into Hampton Road. There is reason to believe that two other Seamen were impressed at the same time, whose case is not stated in the deposition.
It is with real pain, Sir, that in the midst of so many proofs and motives, of a reciprocal disposition in the United States and Great Britain to maintain amity & confidence any occurrence should happen on one side of a nature to produce irritation and justify complaint on the other; and it is the more to be regretted as it awakens apprehensions that effectual steps have not been taken by the British government for suppressing a practice which has heretofore been a source of so much just dissatisfaction.
The United States can never acknowledge a right in any other nation to take from their Vessels on the high seas any person whatever, other than military citizens or subjects of the Enemy nation, nor is it to be presumed whatever the practice of naval commanders may be that any such pretensions will be seriously maintained by the British govt. In all cases it is a violation of the neutral flag, it trespasses on the laws of nations, and is no less impolitic that it is unjust.
In the present case however there are circumstances of peculiar aggravation. Two at least of the Seamen appear to have been Citizens of the United States, having proofs of their Citizenship which were shewn to the British Officer; the Vessel had but just commenced her Voyage and was therefore longer exposed to the inconveniencies and danger of a deficient crew, moreover as she had just passed beyond the territorial jurisdiction of the United States, it is not improbable that she had been previously watched with a view to that circumstance by the aggressor. On another hand the British Ship in question has been in the habit of resorting to these very waters from which the American Vessel sailed, as an assylum from the elements, as a source of supplies, and as a scene of hospitality; and might have derived from those opportunities, particulars relating to the vessel, of which an unjust advantage was taken. Nor is it to be omitted that it is the same Officers and Ship who were lately concerned in a gross irregularity of another type, the subject of my letter of the  day of .
In the absence of the President I have not been able to take his particular directions on this occasion, but I assure myself that nothing more will be necessary in order to urge your interposition in so plain a case, than to state it to you with the remark that without an immediate step the opportunity may be lost of effecting the discharge of the Seamen still on board the British Ship, which it seems had quickly returned into the port or its neighbourhood, whose friendship and commerce it had insulted. I assure myself also, Sir, that your knowledge of the disposition of the United States to preclude every incident unfriendly to the harmony so happily and so usefully subsisting with Great Britain will have its just influence in your representations to your government of this repeated and agrivated misconduct of its officer. An exemplary animadversion is due to the United States, and will doubtless be inflicted by a government in whose justice and friendship they are willing to confide.
You will pardon me, Sir, for making use of this occasion to touch on a subject closely allied by circumstances to the above, I mean the conversion of the ports of the United States into stations from whence Ships of War may furnish themselves with the means of keeping up cruisers against our commerce on our own coasts, and with information for rendering these cruises successful. Such an illicit communication and waters is the more to be apprehended in proportion as it may with our ports, be easily covered under pretexts that are specious. Not doubting your ready concurrence in proper steps for preventing in every case, practices of so evil a tendency, I beg leave to remind you of a circular letter from this Department, dated April 16. 1795. which was then communicated to the Foreign Ministers in the United States, and of which a copy is now enclosed. I have the honor, &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); Tr (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1); Tr (PRO: Foreign Office, ser. 5, 38:251–53). Enclosures not found.



   
   See Thomas Newton, Jr., to JM, 30 July 1803.



   
   Left blank in letterbook. JM referred to his letter to Thornton of 1 June 1803, protesting British violations in the case of the ship Anne.



   
   Thornton reported to Lord Hawkesbury on 26 Aug. 1803 that in this letter he was “sorry to see a Bitterness of Tone and of Insinuation, partaking too much of the Character of the public Papers, as well as the Assertion of Doctrines, which, if allowed to their utmost Extent, would be in Contradiction to all the hitherto received Opinions on general Law and destructive of the Well-Being of every civilized State.” Thornton added that he was convinced “that the President, if he had been previously consulted on this Occasion, would not have acquiesced in either the Language or the Doctrine of Mr Madison’s Letter” (PRO: Foreign Office, ser. 115, 11:142–43).



   
   In the Trs this sentence reads: “Such an illicit communication with our ports and waters is the more to be apprehended in proportion as it may be easily covered under pretexts that are specious.”



   
   JM referred to Edmund Randolph’s circular letter to the governors of the several states, 16 Apr. 1795, which informed them that it was against the law of nations for belligerents to station themselves in U.S. waters in order to carry out hostile expeditions. A letter enclosing this circular was sent to the British minister to the U.S., George Hammond, the same day (DNA: RG 59, DL, vol. 8).


